FeRguson, Judge
(concurring in the result):
I concur in the result only. A majority of the Court has not universally applied the Manual test that the offenses are separate if each offense requires proof of an element not required to prove the other. On the contrary, it was recognized as early as United States v Soukup, 2 USCMA 141, 7 CMR 17, that the Manual “standard may not serve accurately and safely in all situations.” See, for example, United States v Redenius, 4 USCMA 161, 15 CMR 161; United States v Beene, 4 USCMA 177, 15 CMR 177; United States v Brown, 8 USCMA 18, 23 CMR 242.
However, the larcenies and unlawful disposition and sale in the instant case were clearly separate transactions and punishable as separate crimes under any of the criteria applied by this Court. Although the desirability of punishing an accused both for larceny of property and a subsequent wrongful sale of the same property might be questioned, the wisdom of the statute is for the Congress and the practical application thereof requires the exercise of sound judgment, discretion, and common sense on the part of the military.